ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_01_FR.txt. 47

DECLARATION DE M. KLAESTAD, PRESIDENT

[Traduction ]

M. Klaestad, Président, déclare se rallier à l’arrét sous réserve
d’un seul point. La Cour a jugé que la question de savoir si le Por-
tugal a un droit de passage doit être tranchée sur la base de la
situation juridique existant à la veille des événements de 1954. De
l'avis du Président, il semble que c’est l’époque à laquelle les Parties
ont déposé leurs conclusions finales (octobre 1959) qui aurait dû
être choisie pour trancher cette question. Cela paraît conforme à
l’argumentation écrite et orale des deux Parties aussi bien qu’à
leurs conclusions finales. En se limitant à l'examen de la situation
juridique telle qu’elle existait en juillet 1954, l'arrêt n’a pas résolu
l’ensemble du différend tel qu'il a été soumis à la Cour. En tout cas,
la date pertinente pour trancher la situation juridique pouvait
difficilement être fixée à une date antérieure à celle de la requête
(22 décembre 1955).

(Signé) Helge KLAESTAD.

45
